DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/08/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended below to resolve issues under 35 U.S.C. 112(b) in claim 1 (“the predetermined peptide barcode” in the first wherein clause does not have antecedent basis) and claim 22 (it still depends on cancelled claim 21): 
Claim 1: Delete the entire second paragraph and replace it with 
--generating a barcoded enzyme by transcription and translation of a polynucleotide encoding a barcoded enzyme which comprises the enzyme cleavably fused to a predetermined peptide barcode, wherein the polynucleotide comprises a gene encoding the enzyme fused to a nucleotide sequence encoding the predetermined peptide barcode;--.
Claim 22: Change the dependency by deleting “claim 21” and replacing it with 
--claim 1--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a method for determining substrate specificity of an enzyme by: generating a barcoded enzyme by transcription and translation of a polynucleotide encoding a barcoded enzyme which comprises the enzyme cleavably fused to a predetermined peptide barcode, wherein the polynucleotide comprises a gene encoding the enzyme fused to a nucleotide sequence encoding the predetermined peptide barcode; incubating (i) a sample comprising the barcoded enzyme with (ii) a protease capable of removing the peptide barcode from the barcoded enzyme prior to or during incubation with one or more candidate substrates, thereby obtaining one or more modified candidate substrates in one or more reactions; generating a mass spectrum of one each of the one or more reactions; determining a substrate specificity of the enzyme with respect to each of the one or more candidate substrates; determining the identity of the barcoded enzyme, and quantifying the barcoded enzyme based on ions of the predetermined peptide barcode in the mass spectrum. 
The claims were previously found obvious over Pi et al. (J. Am. Soc. Mass Spectrom. 2004, Vol. 15, pages 233-243) in view of Carr et al. (US 2009/0233806). Pi et al. discloses a method for determining substrate specificity via a multiplex electrospray ionization mass spectrometry (ESI-MS) assay. The method entails incubating the bacterial enzyme NodH sulfotransferase (NodST) with four chitooligosaccharide et al.’s method does not harbor a peptide barcode as required in the claimed method, Carr et al. teaches peptide barcodes can be added to proteins in order to facilitate identification of each protein via mass spectrometry. However, Carr et al. does not teach quantifying the peptide barcodes using mass spectrometry as a means to quantify a barcoded protein like an enzyme. Pi et al. and Carr et al. also do not teach incubating the barcoded enzyme with substrates that differ from one another by at least one functional group. The other cited prior art do not cure all the deficiencies of Pi et al. and Carr et al.. Hence, the rejections of record have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1, 3, 5-12, 14-15, and 22-25 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651